              Case 1:16-cv-03713-PAE Document 102 Filed 04/30/20 Page 1 of 1
                               PARKER HANSKI LLC
                                      40 WORTH STREET, 10TH FLOOR
                                       NEW YORK, NEW YORK 10013
                                          PHONE: 212.248.7400
                                          FAX:   212.248.5600


                                                          April 29, 2020


     Via ECF
     The Honorable Sarah L. Cave
     United States Magistrate Judge
     United States District Court
     500 Pearl Street
     New York, NY 10007-1312


     Re:    Steven Nachshen v. Unity Gallega East 11th Street LLC et. al; 16-cv-03713


     Dear Judge Cave:

              We represent the plaintiff, Steven Nachshen, in the above-entitled action. On behalf of
     all the parties, we write to respectfully ask the Court to extend the deadline for the parties to
     make an application to reopen this action to May 29, 2020. The parties are working on the
     settlement agreement but, in light of current health emergency circumstances, require additional
     time to finalize and execute. With kindest regards, I am

                                                          very truly yours,

The requested extension of time until May                       /s/
29, 2020 to make an application to reopen                 Glen H. Parker, Esq.
this action is GRANTED.

The Clerk of Court is respectfully directed to
close the Letter-Motion at ECF No. 101.

SO ORDERED                     4/30/2020
